Electronically Filed
                                                       Supreme Court
                                                       SCPW-13-0002631
                                                       22-AUG-2013
                                                       02:39 PM


                           SCPW-13-0002631

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


   CITY AND COUNTY OF HONOLULU and NATHAN EVANS, Petitioners,

                                 vs.

     THE HONORABLE KAREN T. NAKASONE, JUDGE OF THE CIRCUIT
 COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent Judge,

                                 and

  CLEO JUSTO, ROSALINDA JUSTO, SHIERYL JUSTO, JASON JUSTO, and
  STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Respondents.


                         ORIGINAL PROCEEDING
          (CIV. NO. 10-1-1558-07; CIV. NO. 10-1-2552-01;
                        CIV. NO. 11-1-02392)

             ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

            Upon consideration of petitioners City and County of

Honolulu and Nathan Evans’ petition for a writ of mandamus, filed

on August 7, 2013, the documents attached thereto and submitted

in support thereof, and the record, it appears that petitioners

do not have a clear and indisputable right to the requested

relief and can seek appellate review of the November 7, 2012

summary judgment order once final judgment is entered in the

case.   Petitioners, therefore, are not entitled to a writ of

mandamus.    See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,
338 (1999) (a writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action); Honolulu Advertiser, Inc. v. Takao, 59 Haw. 237, 241,

580 P.2d 58, 62 (1978) (a writ of mandamus is not intended to

supersede the legal discretionary authority of the trial courts,

cure a mere legal error or serve as a legal remedy in lieu of

normal appellate procedure; rather, it is meant to restrain a
judge of an inferior court from acting beyond or in excess of his

or her jurisdiction); HRS § 641-1(b) (1993) (“The refusal of the

circuit court to allow an appeal from an interlocutory judgment,

order, or decree shall not be reviewable by any other court.”).

Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, August 22, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack




                                2